EX-10.1 40 v023011_ex10-1.htm

> to Gat

BAWEAN BLOCK

PSC AGREEMENT

; 19 4 13 F001076

Baw tan Brock

PRODUCTION SHARING CONTRACT
TABLE OF COBTENTS

Section

Prelizicary Recitals

I.
il.
tit.
Iv.
v.

Scope and Definitions

Tera

Exclusion of Areas

ad Expenditures

Rights aod Obligetions of the Parties

Recovery of Operating Costs and Handling of Production
Crude 042

Natural Gas

tion of Crude 012

nd Production 8

s
Title to Equipeent
Consultation and Arbitration

Enployzent and Training of Indonesian Persornel

oks and Accounts and Audits
Other Provisions

Exhibics:
A: Description of Contract Ares
¥

a
C: Accounting Procedure
D: Memorandus os Participation

(1229

~ . 4

PRODUCTION SHARING CONTRACT -

» between 7
PEAUSAHAAM PERTAMBANGAM KINYAK DAN GAS BURL HEGARA .
i oa :

KEAR-McGEE OF INDONESIA, INC. (Operator),
+ QUINTANA INDONESIA LTD.,

SAMEOAN OIL OF INDONESIA, INC.,

WAINOCO INTERNATIONAL, INC.

THIS CONTRACT, made and entered into on this, TA-
‘day of FEBRUARY 1962 by and between PERUSAHAAN PER
+ TAMBANGAM AINYAK DAN GAS BUMI NEGARA, @ State Enterprise, .-

estab! ished on the besis of Law No. 8/1971 hereinafte
called "PERTAMIMA, party of the first part, and KERR

HeGEE OF INDONESIA, INC. 2 corporation organized under the

laws of the State of Delaware , U.S.A.“ (Operator), as to

w andivided fifty Percent; QUINTANA INDONESIA, LTO., 6 core
poration erganized under the laws of the Cayman Islands,

as to an undivided twenty-five percent; SAMEDAN O/L OF INDONESIA,
HAC. 8 corporation organized under the lave of the Fe
State of Delaware, U.S.A, as to an undiviced fiftesn

percent; and WAINOCO INTERNATIONAL, INC., 2 corporation
orpentzed under the laws of the State of Deleware, U.S.A-,
“as to anundivides ten percent, all hereinafter collectively :
“called (CONTRACTOR), party of the second part, both

hereinafter sometines referred to either individually es

the “Perty" or collectively as the "Parties".

F001078

ti
a)

WITNESSETH:

WIEREAS, all minerel cil and ge: existing within the
tatutory mining territory of Indonesie, are national riches
controlled by the State.

WHEREAS, PERTAMINA has en exclusive "Authority to Mine”
for minezal oi] ané gas in ané throughout the area 4 scribed
in Exhibit "A" and outlined on the map which is Exhibit "3",
both attached hereto and made a part hereoZ, which area is
hereinafter referred to as the “Contract Area"; and

WHEREAS, PERTAMINA wishes to promote the development of
the Contract area and (CONTRACTOR) desizes to join and assist
PERTAMINA in accelerating the exploration and development of
jources within the Contract Area; and

the potential =
WEEREAS, (CONTRACTOR) hes the financiel ability, technical
competence and professional skills necessezy to carry out the
Petroleum Operstions hereinafter Gescribec; and
- WEEREAS, in accordance with Law Wo. 44 Prp/1960 and Law
No. 8/1971, cocperetive agreements in the form of @ Productien
Sharing Contract may be entered into in the sector of oil and

gas becween PERTAMINA and foreign capital investors;

F001079

NOW, TEEREFORE, in consigeration of the mutual covenants
herein contzined, it is hereby agreed es follows:

SzcTion I
SCOPE AND DEFINITIONS

1. SCOPE
This Contrect is a Production Sharing Contract. . In. accor-
dance with the provisions herein contained, PERTAMINA shall
have ané be responsible for the management of the operations
contemplated hereunder.
(CONTRACTOR) shall be responsible to PERTAMINA for the
execution of such operations in accordance with the provi-
sions of this Contract, and is hereby appointed and consti-
tuted the exclusive company to conduct Petroleum Operetions.
(CONTRACTOR) shall provide £11 the financia) end technice)
assistance required for such operations. (CONTRACTOR) shail
carzy the risk of Operating Costs required in carrying out
operations and shall therefore have en economic interest
in the development of the Petroleum deposits in the Contract
Area. Such costs shall be included in Operating Costs

recoverable as provided in Section VI. Except as may other

ise be provided in this Contract, in the Accounting Procedure
to, or by written agreement of PERTAMINA,

is to finance

(CONTFACTOR) will not incur interest expe

F001080

a ‘

eee ——— |

ies oper:

tions hereunder. During the te=m of this

Contract, the total production achieveé in the conduct

of such operations shall be divided in accordance with

the: provisions of Section VI hereof.

DEFINITIONS

In the text of this Contract, the words and terms defined

in article 1 of Law No. 44 Prp/1960 shall have the meaning

in eccordance with such definitions.

2.2.

2.3.

Contract Ares means the a within the statutory

mining territory of Indonesie covered by the “Authority
to Mine” which is the subject of this Contract, which
Contract Area is described and outlined in Exhibits
"x" and "B" attached hereto and made 2 part sezeot.

Petroleum means mineral oil and gas, hereinafter
Gelled Crude Oil and Natural Ges es defined in Law
No. 44 Prp/1960.

Czpde 0:2

means crude mineral oi), asphalt, ozokerite
and all kinds of hydrocarbons and bitumens, both in
solid and in licuid form, in theiz natural state or

obtained f>om Natural Gas by condensation or extrac~

tion.

001081

2.4.

2.5.

2.6.

2.7.

Natural Ges means all geseous hydrocerbons produced
from wells, inclucing wet mineral sas, ¢ry mineral
25, casinghead gas and residue ges remaining efter

the extraction of liquié hydrocarbons from wet gas.

Petroleum Operations means all exploration, develop-
ment, extraction, producing, transportation end
mazketing operations authorized or contemplated
ender this Contract.

Operating Costs means expenditures made and oblice-
tions incurred in carrying out Petroleum Operations
hereunder determined in accordance with the accounting
procedure attached hereto and made a pez: hereof.

Force Mejeure means deleys oz defaults in performance
under this Contract caused by circumstances beyond
the control ané without the fault or negligence of
(CONTRACTOR) and/or PERTAMINA that may affect econom-
ically or otherwise the continuing of operations under
this Contract, including bet not restricted to ects
o2 Ged or the public enemy, perils of navigation,
fire, hostilities, war (declared or undeclared),
blockade, labor disturbances, strikes, riots, insur
sections, civi) commotion, quarantine restrictions,

epidemics, storms, earthquakes, oz accidents.

¢
ry

2.8. £

means the dete of the epprovel of

this Contract by the Government of the Republic
of Indonesia in accordance with the provisions of

the applicable law.

2.9. Barrel means a quantity o> unit of oil, forty-two
(42) United States gallons at the temperature of
sixty (60) degrees Fahrenheit.

2.10.Work Program means a statement itemizing the Petro-
leum Operations to be carried out in the Contract

Ares &s set forth in Section Iv.

2-12.Budget of Opereting Costs means cost estimates of

elt items included in the Work Program.

2.12.Foreign Exchange means currency other than that of
the Republic of Indonesia but acceptable to PERTAMINA
ané@ to the Republic of Inéonesia end to (CONTRACTOR) .

2.13.Celender Year or “Yeer" means 2 period of twelve
(22) months commencing with January 1 and ending
on the following December 31, according te the

Gregorian Calenda:.

counted from the Effective Date of this Contract

cor from the anniversary of such Effective Dete.

2.18.agziliated or “Affiliate” meens 2 company

1

or other entity that controls, or is controlled by
@ Party to this Contract, or a company or other
entity which controls or is cont=olleé by 2 company
or other entity which controls a Party to this
Contract, it being understood that control shall
mean ownership by one company or entity of at least
50% of (a) the voting stock, if the other company
is a corporation issuing stock, oz (b) the control
rights or interests, if the other entity is not a

corporation.

secrion It
TERM

The term of this Contract shall be thirty (30) yeers
as from the Effective Date.

If at the end of the initial six (6) years as from
the Effective Date no Petroleum in commercial quan-
tities ts discovered in the Contract Area, this

Contract shell automatically terminete in its entirety:

fy

If Petroleum is éiscovered in any portion of the
Contract Area within the initial six (6) years’
pericd, which in the judgment of PERTAMINA and
(CONTRACTOR) can be produced commezcially, based
on consideration of all pertinent operating enc
finencial data, then as to thet particular portion
of the Contract Area development will commence.

In other portions of the Contract Area exploration
may continue concurrently without prejudice to the
provisions of Section III regarding the exclusion

of areas.

szcTion ir
EXCLUSION CF AREAS

On oz before the end of the initial two Contract
Years’ period as from the Effective Date, (CONTRACTOR)
shall surrender twenty-five percents (25%) of the

original Contract Arzea.

On oz before the end of the fourth Contzact Ye!

(CONTRACTOR) shall surrender an a¢éitional ares
ent (25%) oZ. the original

equal to twenty-five per

total Contract Area.

1.3

On or before the end of the sixth Contract Year
(CONTRACTOR) shall surrender an additional ares so

that the area retained thereafter shall not be in

excess of three thousené end twenty-six (3026) squaze ~
kilometers, oz twenty percent (20%) of the original

total Contract Area, whichever is less.

(CONTRACTOR's) obligetions to surrender parts of the
original Contract Area under the preceding provisions
shall not apply to any part of the Contract area
corresponding te the suztace area of any field in

which Petroleum hes been éiscovered.

With regard to the remaining portion of the Contract
Area left after the mancetory sursendez as set forth
im Subsection 1.3 above, PERTAMINA and {CONTRACTOR}
shell maintain a reasonable exploretion effort. if
in respect of eny part of such remaining portion of
the Contract Area (CONTRACTOR) does not curing two
{2) consecutive years submit an exploration program,
such part of the Contract Area shall be considered

eutomatically surzendezed.

Upen thirty (30) days’ written notice to PERTAMINA
prior to the end of the seconé Contract Year and

prics to the end of any succeeding Contract Year, a

1.7

=O

(CONTRACTOR) shall have the right to surrender any
portion of the Contract Area, ané such portion shall
then be credited against that portion of the Contract
Area which (CONTRACTOR) is next reqcized to surrender
under the provisions of Subsection 1.1, 1.2 and 1.3

hereof.

(CONTRACTOR) shell advise PERTAMINA in advance of the
dete of surrender of the portion to be surrende=ed.
Yor the purpose of such surrenders, (CONTRACTOR) and
PERTAMINA shall consult with each other regarding the
shape ené size of each individual portion of the areas
being surrendered; provided, howeve=, that so far as
xeasonably possible, such portion shal) each be of
sefficient size and convenient shepe to enable Petro-

eum Operations to be conducted thereon.

SECTION IV

WORK PROGRAM AtiD EXPENDITURES
(CONTRACTOR) shall commence Pet=oleum Operations
hereunder not later than six (€) months after the

Tifective Date.

The amount to be spent by (CONTRACTOR) in conducting
Exploration Operations pursuant to the teras of this

Contract during the first six () Contract Years

a

following the 2ffective Date shall in the aggregate be not

less than hereafter specified for each of these six (6)

Contract Years es follows:

Pirst Contract yeer US Three Million, Five Hunéred
Thousand Dollars (U553,500,000.00)

Seconé Contract Year US Six Million, Five Hundred
Thousand Dollars (0S56,500,000.00)

Thiré Contract Year US Four Million, Five Hundred
Thousand Dollars (US$4,500,000.00)

Fourth Contract Yeer US Seven Million, Five Hundred
Thousand Dollars (US$7,500,000.00)

Fifth Contract Year US Eight Million Dollars
(USS8, 900,000.00)

Sixth Contract Year US Ten Million Dollars
(US$10,000,000.00)

If during any Contract Year (CONTRACTOR) should spend
less then he amount of money requized to be so ex-
pended, an amount equal to such under expenditure may,
with PERTAMINA consent, be carried forward and added

to the amount to be expended in the following Contract
Year without prejudice to (CONTRACTOR's) rights-here-~
under. If during any Contract Year (CONTRACTOR) should
expend more then the amount of money required to be so
expended; she excess shal] be subtracteé from the amount
of money to be so expended by (CONTRACTOR) during the

succeeding Cont

+ Years.

1.4

i)
c)

-12-

At least three (3) months -rior to the beginning ef

each Calendar Year or at such othe> time as oth
mutually agreed by the Parties (cowrRAcTOR) shell
prepere and submit for approval to PERTAMINA 2 Work
Program and Budget of Operating Costs for the Centrect
Area setting forth the Petroleum Operations which
(CONTRACTOR) proposes to carry out during the ensuing

Calender Year.

Should PERTAMINA wish to propose @ zevision as to
certain specific features of seid Work Program and
Budget of Operating Costs, it shall within thirty (30)
days after receipt thereof so notify (CORTRACTOR),
specifying in reasonable details its reasons therefore.
Prosptly ther ter, the Parties vill meet ané endeavor
to agree on the revisions proposed by PERTAMINA. In
any event, any portion of the Work Program as to which
PERTAMINA has not proposed a revision shall insofer %
as possible be cerried owt as prescribed herein. -

It is recognized by the Parties that the details of
a Work Program may require changes in the light of
ed

shall Limit the sight of (CONTRACTOR) to make such

existing circumstances and nothing herein conti £

changes, provided they do not change the general

1.6

cv)
r

wags |

ebjective of the Work Program, nor increase the ex- |

penditures in the approved Budget of Operating Costs.

it is further recognize¢ that in the event of emergency |
or extraordinary circumstances requiring immediate
action, either Party may take all actions it deans

ory

roper or advisable to protect their interests and

those of their respective employees and any costs so
incurred shall be included in the Operating Costs.

PERTAMINA agrees that the approval of a proposed Work
Program and Budget of Operating Costs will not be
unressonably withheld.

Section V .
RIGHTS AND OBLIGATIONS OF THE PARTIES

Subject to the provisions of paragraphs (2), (g) end

(h) of subsection 1.2.0f this Section V:

(CONTRACTOR) shell:

(a) advance all necessary funds and purchase or lease
all materi2l, equipment and supplies required to
be purchased or leased with foreign Exchange
pursuant to the Work Program;

(>) furnish 22) technical aid, including foreign P3 ;

(e)

{e)

-16-

personnel, requireé for the performance of the
Work Program, payment whereof requires Foreign
Exchange;

furnish such other funds for the pezformance of
the Work Program that requires payment in Foreign
Exchange, including payment to foreign third parties
who perform services as a contractor;

be responsible for the prepezation and execution
of the Work Program, which shall be implemented in
@ workmanlike manner and by appropriate scientific
methods, and (CONTRACTOR) shall take the necessary
precautions for protection of navigation anc fish-
ing and shall prevent extensive pollution of the
sea or rivers. It is also understood tha: the
execetion of the Work Progzem shell be exercised
$0 as not to conflict with Government obligations
imposed on the Government by International Law;

retain control to all lei

@ property peid for with
Foreign Exchange ané broucht into Indonesia, and be
entitled to freely remove seme therefrom;

ign, transfer, convey oF

have the right to sell, a:
otherwise dispose of all its rights and interests
under this Contract to any Affiliated Compeny with
the prior written conseht of PEATAMINA, which consent

hall not be unreasonably with held;

()

th)

«@

a)

k)

ry)
a

i oe

have the right to sell, assien, trens:

+ Convey
oz otherwise dispose of any pert of its rights and
interests under this Contract to parties other than
Affiliated Companies with the prior written consent
Of PERTAMINA which consent shall not de unreasonably
with held;

have the right to sell, assign, transfer, convey or
otherwise dispose of all of its rights and interests
under this Contract to parties other than Affiliated
Companies with the prior written consent of PERTAMINA
and the Government of the Republic of Indonesia,
which consent shell not be unzeasonably with held;
beve the right of ingress to ené egress from the
Contract Area end to and from facilities wherever
located at all times; .

have the sight to use and have access to, and PER-
AMINA shall furnish all geological, geophysical,
Grilling, well, production and other informetion
held by PERTAMINA or by any other governmental
agency or enterprise, relating to the Contract Area
including well location maps:

have the right to use and have access to, and PER-
TAMINA shall make available, so faz as possible

@ll geological, geophysical, drilling, well, pro~

éuction and other information now or in the future 5.

-16-

held by it oz by any other governmental agency

or

-prise relating to the areas adjacent +o
the Contract Area.

(1) submit to PERTAMINA copies of al) such originel
geologicel, geophysical, dzilling, well, proésction
and other Gata end reports as it may compile curing
the terms hereof;

(m) prepare end carry ovt plans end programs for
industrial training and educational cf Indonesians
for all job classifications with respect to operza~-
tions contemplated hereunder;

(mn) have the right during the term hereof to

Y
lift, dispose of ané export its share of Petzo-
leum and retain abroad the procee¢s obtainec ~
therefrom; :

(o) appoint an euthorized representative for Indonesis
with respect to this Contract, who shall heve an
office in Jakarta;

(p) aftez commercial] production commences, fulfill its
obligation towards the supply of the domestic market
in Indonesia. (CONTRACTOR) agrees to sell anc
éeliver to PERTAMINA a portion of the share of the
Czude O42 to which it is entitled pursuant to sub-
section 1.3 of Section VI celculated for each

Calender Year as follows: a

(q)

ig
|

-17-

am multiply the total quancity of Coude O12
produced from the Contract Area by a fraction
the numerator of which is the total quantity
of Crude Oil to be supplied end the denomi-
netor is the entize Indonesien production
of Crude Oil of 23) petroleum companies;

(43) compute twenty-five percent (25%) of the
total quantity of Crude 011 produced from
the Contract Area;

(444) multiply the lowest quantity computed eithe>
under (i) or (ii) by 34.05098.

The quantity of Crude Oil computed under (iii) shell

be the maximum quantity to Se supplied by (CONTRACTOR)

im any Calendar Year pursuant to this paragraph;

the price at which such Crude Oil shall be delivered

and sold hereunde= shall be 20 US cents per Barrel

f.0.b. point of export. (CONTRACTOR) shall not be

obligated to transport such Crude Oil beyond the

point of export but upon request (CONTRACTOR) shall
assist in arranging transportation and such assistance
shall be without cost or risk to (CONTRACTOR).

Not withstanding the foregoing, for 2 period of five

(5) consecutive Calendar Years starting with the

Calendar Year of the first delivery of Crude Oil

produced and saved from each new field in the R°

(=)

(s)

-18<-

Contract Area, the fee per Barrel for the prorata
quantity of Crude Oil supplied to the domestic
market from each such new fiel¢ shall be equel to
the price determined in accordance with Section vI
hereof for Crude Oil from such fieid taken for the
zecovery of Operating Costs. The proceeds in excess
of twenty (20) United Stetes cents per Barrel shal!
preferably be used to essist financing of continued
exploration efforts by (CONTRACTOR) in the Contract
Area or in other arezs of the Republic of Indonesia
if such opportunity exists. In case no such oppor-
tunity can be demonst-ated to exist in accordance
with good oil field practice, (CONTRACTOR) shall be
free to use such proceeds at its own discretion:
give preference to such goods and services which
are produced in Indonesia oz rendered by Indonesian
nationals, provided such goods and services are
offered at equally edventacecus conditions with
regerd to quality, price, eveilability at the time
and in the quantities required;

pay to the Government of the Republic of Indonesia
the Indonesian Corporate Tex end the tax on Interest,
Dividend and Royalty imposed on it pursuant to the
inéonesian Tex Laws.

(CONTRACTOR) shall comply with the zequizements of 3.

-19-
the law in particular with respect to the filing
of returns, assessment of tex and keeping and

showing of books and records.

1.3 PERTAMINA shell:

(b)

have and be responsible for the manacement of the
operations contemplatec hereender; however, PERTAMINA
shell assist and consult with (CONTRACTOR) with 2
view to the fact that (CONTRACTOR) is responsible
for the Work Program;

except with respect to (CONTRACTOR'S) obligation to
pay Indonesian Corporete Tax and the tax on Interest,
Dividend and Royalty as set forth at Subsection 1.2

_(s) of this Section V, assume and discharge other

undonesian taxes of (CONTRACTOR) including transfer
tax, import and export duties on materials, equip-
ment and supplies brought into Indonesia by (CON-
TRACTOR), its contractors and subcontractors;
exaction in respect of propezty, capital, net worth,
operations, remittances or transactions including
any tax ez levy on or in connection with operations
performed hereunder by (CONTRACTOR). PERTAMINA
shall not be cbliged to pay (CONTRACTOR's) Indone-
sian Corporate Tax and the tax on Interest, Dividend

and Royalty, nor taxes on tobaccos, liguer and A

te)

-20-

personnel income tax; and Corporate Tax and other
texes not listed above of contractors and sub-
contractors. The obligations of PERTAMINA hereunde>
shall be deemed to have been complied with by the
Gelivery to (CONTRACTOR) within one hunéreé and
twenty (120) deys afte> the end of each Calender
Year, of documentary proof in accordence with the
Indonesian fiscal laws that liability for the above
mentioned taxes has been satisfied, except that
with respect to eny of such liabilities which
(CONTRACTOR) may be chliged to pay directly, PER-
TAMINA shall reimburse it only out of its share of

production hereunde> within sixty (60) days efter

receipt of invoice therefore. PERTAMINA should be
consulted prior te payment of such taxes by (CON-
TRACTOR) or by any other party on (CONTRACTOR'S)
bdehalt.

ctherwise assist end expedite (CONTRACTOR's) execu-
tion of the Work Program by providing facilities,
supplies and persennel including, bet not limited
to, supplying or otherwise making available 21)
necessary visas, work permits, transportation,
security protection and rights of way and easements

a :

as may be requested by (CONTRACTOR) ené made

oe

available from the rescusces under PEATAMINA's
control. In the event such facilities, supplies
Or personnel are not readily aveileble, then
PERTAMINA shall promptly secure the use of such

facilities, supplies and personnel from alternative

sources. Expenses thus incurre? by PERTAMINA at

(CONTRACTOR's) recuest shell be reimbursed to
PEATAMINA by (CONTRACTOR) en¢ included in the

Operating Costs. Such seimbursements will be made
in United States Dollers computed at the rate of
exchange extended by the Indcnesian Government to
Petroleum Companies «t the time of conversion.
(CONTRACTOR) shall advance to PERTAMINA before the
beginning of each annuel Work Program a minimem
amount of seventy-five thousand U.S. Dollars ;
(USS75,000.00) for the purpose of enabling PEATAMINA
to meet rupiah expenditures incurred pursuant to
this paragraph (c). If at eny time during the
ennvel Work Program period, the minimum amount
aévanced under this paragraph (c) has been fully
expended, separate additional advance payment as
may be necessary to provide for rupieh expenses
estimated to be incurred by PERTAMINA during the
balance of such annual Work Program period will

be made. If any amount advanced hereunder is not &

F001098

(a)

te)

(f)

= 22

expended by PERTAMINA by the end of an annual Work
Program period, such unexpended amount shall be
credited against the zinimum amount to be acvanced
pursuant to this paracraph (c) for the succeeding
ennual Work Progzam period;

ensure that et all tines during the term hereof
sufficient rupiah funds shall be aveilable to cover
the rupiah expenditure pecesssty for the execution
of the Work Program;

have title to al) oricina) data =esulting from the
Petroleum Operations including but not limited to
geological, geophysical, petrophysical, engineering,

, Well logs and completion, statcs reports ané any

Other dete es (CONTRACTOR) may compile during the
term hereof; provided, however, thet all such data
shall not be disclosed to third parties without
informing (CONTRACTOR) and giving (CONTRACTOR) the
opportunity to discuss the éisclosure of such data
if (CONTRACTOR) so desires and further provided
that (CONTRACTOR) may retain copies of such data;
to the extent that it does not interfere with
(CONTRACTOR's) performance of the Petroleum Opers~
sions, use the equipment which becomes its property

by virtue of this Contract solely for the Petroleum

ations envisaged under this Contract and if h

Pope Fe

PERTAMINA wishes to use such equipment for any
alternative purpose, then PERTAMINA shal) first
consult (CONTRACTOR);

SECTION VI
RECOVERY OF OPERATING COSTS AND HANDLING OF PRODUCTION

CRUDE Oru:

1.1. (CONTRACTOR) is authorized by PERTAMINA and obligated to
market all Crude O11 produced and saved from the Contract
Area subject to the provisions hereinafter set forth.

1.2. (CONTRACTOR) will recover 211 Opereting Costs out of the
sales proeeds or other disposition of the required quantity
of Crude O11 equal in value to such Operacing Cost whieh is
produced and saved hereunder and not used in Petroleum
Operations. Except as provided in paragraphs (4) and (e)
of Subsection 1.1 Section VII, (CONTRACTOR) shall be entitled
to take and receive and freely export such Crude Oil.. For
purposes of determining the quantity of Crude Oil delivered
to (CONTRACTOR) required to recover said Operating Costs,
the weighted everage price of ell Crudée Oi] produced and
sold from the Contract Ares during the Calendar Year will
be used, excluding however deliveries mace pursuant to
Subsecticn 1.2 paragraph (7) of Section v. If, in any he .

1.3.

1.6.

- 246 |

Calendar Year, the Operating Costs excee¢ the valve cf the }
Crude O11 produced and saved hereunder ané not used in
Petroleum Operations, then the unrecovere¢ excess shall be

recovered in succeeding years.

Oz the Crude Oil remaining after deducting Operating Costs,
PERTAMINA ‘shall be entitled to take en¢ zeceive 65.9091
end (CONTRACTOR) shall be entitled to sake and receive
34.09098.

Title to (CONTRACTOR's) portion of C=ude O11 under sub-
section 1.3 of this Section VI es well

to such portion
ef Crude Oil exported ané sold to recover Operating Costs
shall pass to (CONTRACTOR) at the point of export, or, in
the case of of2 delivered to FEATANTNA pursuant to sub-
section 1.2 pezasraph (p) of Section V oz otherwise, at

the point of delivery.

(CONTRACTOR) will use its best reasonable efforts to
market the Crude Oil to the extent markets are available.
Either Party shall be entitled to take and receive their

respective portion in kind.

IZ PERTAMINA elects to take any of its portion of Crude

, it shall so advise (CONTFACTOR) in writing

than ninety (90) days prior to che commencement

ch semester of each Celenda: %

specifying the @.

-3-

quantity which it elects to take in kind, such notice to

be effective for the ensuing semester of each Calender Yeer
(provided, however, that such election shall not interfere
with the proper performence of any Crude Oil sales acreenent
for petroleum provided within the Contract Arez which
(CONTRACTOR) has executed prior to the notice of such
election). Feilure to give such notice shall be conclusively
deemed to evidence the election not to take in kind. Any
sale of PERTAMINA's portion of Crude Oil shall not be for

2 term of more than one Calendar Year without PEATAMINA's

consent.

1.7. Notwithstanding anything to the contrary elsewhere contained
in this Contract, (CONTRACTOR) may secover an investment
credit amounting to 20% of the capital investment cost -
éizectly required for developing Crude Oil production
facilities out of deduction from gross production before
recovering Operating Cost, in the earliest production Yeer
before tax deduction (to be paid in advance in such pro-
duction Year), provided that for the Cevelopment project
concerned the quantity of Crude 011 to which PERTAMINA is
entitled pursuant to Subsection 1.3 of this Section VI
together with fifty-six percent (56%) of the quantity to
which (CONTRACTOR) is entitled pursuant to the said Sub-

section represents not less then forty-nine percent (49%) f

of cumulative production over the project life period.
This incentive may also be epplied to new secondary
recovery projects but is not applicable to “interim
production schemes" or further investments to enhance
production and reservoir @rainege within the primary

production phase.

NATURAL GAS:

2.2.

Any Natural Ges proéuced from the Contrac= Area to the
extent not used in Petroleum Operations hereunder, may
be flared if the processing end utilization thereot is
not economical. Such flaring shall be permitted to the
ectuate the maxinun

extent that gat is not required to
econonic recovery of Petroleum by secondary secovery
operations, including repressuring ané recycling.

Should PERTAMINA and (CONTRACTOR) consider that the
processing and utilization of Nature) Gas is economical
and choose to participate in the processing ané utili-
ration thereof, in addition to that used in secondary
recovery operations, then the construction and instal-
letion of facilities for such processing and utilization

shall be

2 out pursuant to en approved Work Program.

enues Gerived

ct is hereby agreed thet all costs end ©

a=

from such processing, utilization end sele of Natural

Gas shall be treated on a basis equivalent to that provided
for herein concerning Petroleum Operations and disposition
of Crude Oil, except of the Natural Gas, or the propane
ané butane fractions extracted from Natural Gas but not
spiked in Crude Oil, remaining after ¢educting Operating
Costs associated with the Netcrel Gas operations as sti-
pulated in Exhibit C, PERTAMINA shall be entitled to take
and receive 31.8182 and (CONTRACTOR) shall be entitled

to take and receive 68.18184.

In the event, however, (CONTRACTOR) considers that the
processing and utilization of Neturel Ges is not econca-
icel, then PERTAMINA may choose to take and utilize such
Netural Gas that would otherwise be flared, all costs of
taking and hanéling to be fo= the sole account and risks
of PERTAMINA.

SECTION VII
VALUATION OF CaUDE OIL

Crude O12 sold to third parties shell be valued as

follows:

F001104

= 2%-

(2) All Crude Oi] taken by (CONTRACTOR) including its share
ang the share for the recovery of Operating Cos: and

sold to third parties shall be velued at the net realized

price f.0.b. Indonesia received by (CONTRACTOR) for such
Crude O11.

(b) All of PERTAMINA's Crude Oi] taken by (CONTRACTOR) and
sold to third parties shell be valued at the net realizec
price f.0.b. Indonesia received by (CONTRACTOR) for such
Crude 012.

(c) PERTAMIKA shall be duly advised before the sales reterred
to in perecsaphs (a) and (b) of this Subsection «:

(6) Subject to any existing Crude Oi) sel

made.

agreement, if
a@ more favorable net realized price is availeble to
PERTAMINA for the Crude Oil referred to in paragraphs
fe) end (b) of this Subsection, except (CONTRACTOR's)
share of Crude Oil, then PERTAMINA shall so advise
(CONTRACTOR) in writing not less than ninety (90) days
prior to the commencement of the deliveries under
PERTAMINA's proposed sales contract. Forty-five (45)
days prior to the start of such deliveries, (CONTRACTOR)
shell notify PERTAMINA regarding (CONTRACTOR's) inten-
tion to meet the more favorable net realized price in
Feletion to the quantity and period of delivery con-

cerned in said proposed sales contract. In the absence pn

fe)

(2)

ce | ed |

of such notice, PERTAMINA shall mezket said Crude oil. |
PERTAMINA's marketing of such Crude O12] as referred to
in peragzaph (d) of this Scbhsection shall continue until
forty-five (45) deys after PERTAMINA's net realized
price on said Cruce Oil becomes less favorable. (Con-
TRACTOR's) obligation to market said Crude O{1 shell not
apply until after PERTAMTMA has given (CONTRACTOR) a+
least forty-five (45) days advence notice of its desire
*e discontinue such sales. As long as PERTAMINA is
marketing the Crude Oil referred to shove, it shall
e#ccount to (CONTRACTOR), on the besis of the more
favorable net realized price.

Without prejudice to any of the provisions of Section vz
ane Section VII, (CONTRACTOR) may at its optior transfer
to PERTAMINA during any Calender Year the right to market
any Crude Oil which is in excess of (CONTRACTOR's) normal
and contractual requirements provided that the price is
not less than the net realized price from the Contract
Arex. PERTAMINA's request stating the quantity and
expected loading date must be submitted in writing at
least thirty (30) days prior to lifting said Crude 01}.
Such lifting must not interfere with (CONTRACTOR's)
scneculed tanker movements. PERTAMINA shall account

te (CONTRACTOR) in respect of any sale made by it

hereund,

(5)

- 30°<

PERTAMINA shall have the option, in eny Year in which
the quantity of Petroleum to which it is entitled

pursuant to Subsection 1.3. of Section VI hereot is

less than S0¥ of the tote! production by 90 days’
written notice in edvance of that Year, to market for
the account of CONTRACTOR, et the pz=ice provided for
in Section VII hereof for the recovery of Operating
Costs, & quantity of Petroleum which together with
PERTAMINA's entitlement under Subsection 1.3. of
Section VI equals fifty percent of the total petroleum
produced and saved from the Contract Area.

2.2. Crude O12 sold to other then third passies shall be valued

as follows:

fa)

(>)

by using the weighted average pez unit price received
by (CONTRACTOR) and PERTAMINA from sales to thizd
parties excluding, however, commissions and brokerages
paid in relation to such thiré perty sales during the
three (3) months preceding such sale adjusted as: neces-

sary for quality, gz
af no such this

je and gravity;

party sales have been made during such
period of time, then on the basis used to value Indone~
sien Crude O12 of similar quality, srade and gravity

and taking into consideration any special circumstances

with respect to sales of such Indonesian Crude Oil.

1.6.

cr) oe

Third party seles referred to in this Section VII shall
mean sales by (CONTRACTOR) to purchasers independent of
(CONTRACTOR), that is purchasers with whom (at the time
the sele is made) (CONTRACTOR) hes no contractual interest

involving cirectly or indirectly eny join= interest.

Commissions or brokerages incurrec in connecsion with seles
to third parties, if any, shall not exceed the customary

ané prevailing rate.

During eny given Calendar Year, the handling of production
(i.e. the inplementation of the provisions of Section VI
herect) and the proceeds thereof shall be provisionally
Gealt with on the basis of the relevant Work Program and
Buége> of operating Costs, besed upon estimates of quan-
tities of Petroleum to be produced, of interne! consumption
in Indonesia, of marketing possibilities, of prices and
other sele conditions as well aé of any other relevant

fas

Within thirty (30) deys after the end of seid
given year, adjustments and cash settlements between the
Pazties shall be made on the basis of the actual quentities,
amounts ané prices involved, in order to comply with the
provisions of this Contract.

In the event the Petroleum Operations involve the segrega~

tion of Crude Oils of different quelizy and/or grade end oe

if the Parties do not otherwise mutually agree: |

fe)

(b)

<= |

any and 211 provisions of this Contract concerning
evaluation of Crude Oil shall separately apply to
each segregated Crude Oil; ?
each Crude Oil proéuced and segregated in 2 given ‘
Yee= shell contribute to: I
(i) the “required quantity" destined in such Year

to the recovery of 211 Operating Costs pursuent

to Section VI, Subsection 1.2 hereof;
(ii) the “required quantity” of Crude Oi1 to which

a Party is entitled in such Yeer pursuant to

Section VI, Subsection 1.3 hereof;
(isi) the “seguireé cuentity* of Crude O11 which

(CONTRACTOR) agrees to sell and celiver in ‘

such Year for Comestic consumption in Indonesia

pursuant to paragraph (p) of Subsection 1.2 of

Section V hereof, out of the share of Crude Oil

to which it is entitled puzsuant to Section VI,

Subsection 1.3; :
with quantities, each of which shail bear to the
Fespective “requirec cuantity”

zed to in (i) or

(id) or (iii) above) the same proportion as the quantity
of such Crude O11 produced and segregated in such given
Yea= bears to the total quantity of Crude Oil produced a

in such Year jrom the Contract Area.

— — —

-33-

SECTION VIII
COMPENSATION AND PRODUCTION BONUS

1.1 (CONTRACTOR) shall pay to PERTAMINA as compensation for
information now held by PERTAMINA the sum of One Million,
Five Hundred Thousand U.S. Dollars (US$1,500,000.00), e=ter
aporoval of this Contract by the Government of the Republic
of Indonesia in accordance with the provisions of applicable

law. Such payment shall be due thirty (30) days after

PEARTAMINA furnishes to (CONTRACTOR) an authenticated copy

of such eprroval.

1.2 (CONTRACTOR) shall pay to PERTAMINA the sum of Five Million
U.S. Dollars (US$5,000,000.00) ninety (90) days efter the
end of the first Calender Yeer in which the value of (CON-
TRACTOR's) portion of the Crude Oil produced end saved and
not used in Petroleum Operations exceecs secoverable costs

and (CONTRACTOR's) income taxes paid and due.

2.3 (CONTRACTOR) shell pay to PERTAMINA the sum of Two Million,
Five Hundre2? Thousand U.S. Dollers (US$2,500,000.00) after
* daily production from the Contract Area averages twenty-five
thousand Berrels per dsy for s period of one hundred and
twenty (120) consecutive days; and (CONTRACTOR) shell pey
to PERTAMINA the sum of Five Million U.S. Dollars
(US$5,000,000.00) after daily production from the Contract ft

vl
1s

FOO1110

2.2

368

Area ove:

fifty thousand Berzels per day for e period
of one hundred and twenty (120) consecutive dzys; and
(CONTRACTOR) shall pay to PERTAMINA the sum of Five Million
U.S. Dollars (US$5,000,000.00) after Geily production from
the Contract Area avereses seventy-five thousand Barrels
per day for 2 period of one hundred and twenty (120) con-
secutive days; end (CONTRACTOR) shall pay to PERTAMINA the
sum of Fourteen Million U.S. Dollars (U5$1¢, 000,000.00)
after daily production from the Contract Area evereces

ene hundred thousand Barrels per Gay for a period of one
honéred and twenty (120) consecutive days.

Such compensation and production bonus payments shell be
solely borne by (CONTRACTOR) and not included in the
Operating Costs.

SECTION ix
PAYMENTS

All payments which this Contract obligates (CONTRACTOR)
to make to PERTAMINA ox the Government of the Republic
of Indonesia shall be made in U.S. dollars currency

at a bank to be designated by each of them and agreed
ugon by the Bank of Indonesia or, at (CONTRACTOR'S)

election, other currency acceptable so them, except that a -

FOO1111

ry

(CONTRACTOR) may make such payments in Indonesien rupizhs

to the extent that such currencies are realized es a result
of the domestic sale of Crude 0:1 or Natural Gas or Petro-
eum products, if any. All such payments shall be translated
at the rate eppliceble to ell petroleum companies carrying
on business in Inéonesia.

All payments cue to (CONTRACTOR) shell be made in United
States Dollars or at PERTAMINA's election, other currencies
acceptable to (CONTRACTOR) at a bank to be designated by
(CONTRACTOR) .

Except as may be otherwise specifically provided for herein,
any payments >ecuired to be made pursuant to this Contract
shall be made within thirty (30) days following the end’

of the month in which the obligation to make such payments

occurs.

SecTion x
TITLE TO EQUIPMENT

Equipment purchased by (CONTRACTOR) pursuent to the Work
Program becomes the property of PERTAMINA (in case of
import, when Landed at the Indonesian ports of import)

and will be used in Petroleum Operations hereunder. aR:

Fo01112

36

1.2 The provisions of Subsection 1.1 of this Section X shall
not epply to leased equipment belonging to foreign thire
perties who perform services as a contractor which equirment

d from Indonesia.

mey be freely export

SECTION XI
CONSULTATION AND APSITRATION

1.1 Periodically, PERTAMINA and (CONTRACTOR) shall meet to
¢iscuss the conduct of the Petroleum Operations envisaged
under this Contrect and wil! make every effort to settle
anicebly any problem arising therefrom.

1.2 Disputes, if any, azisinc between PERTAMINA and (CONTRACTOR)
feleting to this Contract or tae dsterpretation and per-
formance of any of the clauses of this Contract, and which
cannot be settled amicably, shall be submitted to the
éecision of erbitration.

PERTAMINA on the one hand ané (CONTRACTOR) on the other
hand shell each appoint one arbitrator and so advise the
, Other Party and these two arbitrators will appoint a third.

ther Party fails to eppoint an arbitrator within
thirty (30) days efter =

eceipt of a written request to do
#0, such arbitrator shall, at the request of the other

Pasty, Sf the Parties do not othervise agree, be appointed gf.

1.3

1.5

1.2

~ Fa-

by the President of the International Chamber of Comverce.
If the first two arbitrators appointed as aforesaid fai)
to agree on a third within thirty (30) days following the
appointment of the second azbitrator, the third arbitrator
shall, if the Pasties co not otherwise agree, be appointed,
at the request of either Perty, by the President of the
International Chamber of Commerce. If an arbitrator fails

oz is unable to act, his successor will be appointed in

the same manner

the arbitretor whom he succeeds.

The ¢ecision of a majority of the arbitrators shall be fine)
end binding upon the Parties.

in the event the arbitrators are uneble to reach a decision,
the dispute shall be =efezzed to Indonesian Courts of Law

for settlement.

Except as provided in this Section, arbitration shall be
conéucteé in accordance with the Reles of Arbitration of
the international Chamber of Commerce. wag

SECTION XII
EMPLOYMENT AND TRAINING OF INDONESIAN PERSONNEL

(CONTRACTOR) acrees to employ qualified Indonesian personnel

ia 2&8 operations and after commercial production commences

Foo1114

Pid a

“1a

-38-

will undertake the schooling and training of Indonesien
personnel foz labo= and steff positions including admin-
istrative end executive management positions. At such
time, (CONTRACTOR) shall also consider with PERTAMINA

& progzem of assistance for training of PERTAMINA's

personnel.

Costs and expenses of training Indonesian pezsonnel for
its own exployment shall be included in Opeseting Costs.

and expens: = A program of training for PERTAMINA's
personne) shal) be borne on a besis to de aszeed by PER-

TAMINA and (CONTRACTOR).

SECTION XIIT
TEAMINATION

This Consract cannot be terminated during the first two (2)

Contract Years as

som the Effective Date, except by Pro-
visions es stipulated in Subsection 1.3 hereunder.

At any time following the end of the second Contract Year
as from the EfZective Date, if in the opinion of (CONTRACTOR)
circumstances do not warrent continuetion of the Petroleum
Operations, (contaactor) may, by giving written notice to
that effect to PERTAMINA and after consultation with PER-

TAMINA, relincuish its rights and he relieved of its

F001115

-39-

obligations puzsuant to this Contrect, except such rights
and obligations es releteé to the period prior to such
relinguishment.

Without prejudice to the provisions stipulated in sub-
section 1.1 hereinabove, either Perty shell be extitled
to terminate this Contract in its entirety by ninety (90)
days' advence written notice if 2 major breach of Contract
is committed by the other Party, provided that conclusive
evidence thereof is proved by arbitration or fine] cours
decision es stipulated in Section xr. :

SECTION XIV
* pooxs 3D ACCOUNTS AND AUDITS

BOOKS AND ACCOUNTS
Subject to the requirements of Subsection 1.2 [s) of
Section V, PERTAMINA shell be responsible for keeping
comple:
(CONTAACTOR) zetlecting ail Operating cos’

books end accounts with the assistance of

well as

montes received from the sale of Crude Oil, consistent
with mod

petroleum indust=y practices and proceedings
28 described in Zxhibit “C™ attached hereto. Should

there be any inconsistency between the provisions of this

Contract, end the provisions of Exhibit *c* then the h

001116

age

provisions ef Subsection 1.2 of Section VI of this Contract
shell prevail. Until such time that commercie) production
commences, however, PERTAMINA Gelegetes to (CONTRACTOR) its
obligations to keep Sooks ané accounts.

2. AUDITS

2.1 (CONTRACTOR) shali heve the sight to inspect and audit
PERTAMINA's books and accounts relating to this Contract
for any Calende= Year within the one (1) Yeer period
following the end of such Calendar Year. Any such audit
will be satisfied within twelve (12) months after its
commencement. Any exception must be made in writing
within sixty (60) éays following the end of such aucit
ané failure to cive such written exception within sich
time shell establish the correctness of PEATAMINA'S

books end accounts.

2.2 PERTAMINA end the Government of the Republic of Indo-
nesiz shal) have the right to inspect ané audit
(CONTRACTOR's) books and accounts relating to this
¢onzzact for any, Calendar Year covered by this Contract.
Any exception must be made in writing within sixty (60)
@eys following the completion of such audit.
In aédition, PERTAMIWA and the Government of the
Republic of Indonesia may require (CONTRACTOR) to A

ey} ae

engage its independent accountants to examine, in
accordance with generelly accepted auditing standards,
the (CORTRACTOR's) books and accounts relating to this
Contract for any Calender Yee= or perform such euditing
procedures es deemec appropriate by PERTAMINA. A copy
of the independent accountant’s report or any exceptions
shail be forwarded to FERTAMINA within sixty (60) ceys
following the completion of such audit.

SECTION xV
OTHER PROVISIONS

NorIcEs
Any notices required or given by either Party to tht otber
shall be Geemed to have been delivered when property
acknowledge? for receipt by the receiving Party.
All such notices shall be addressed to:
PERUSAEAAN PERTAMBANGAN MINYAK DAN GAS BUMI NEGARA
Jalan Merdeke Timur 1-A : 7
Jekarte, Indonesia.
(COBTRACTOR): KERR-MCGEE OF INDONESIA, INC.
KERR-MCGEE CENTER
P.0.Box 25861, Oklahoma City,
Oklahoma, 73125, U.S.A.

2.

- 42+

LAWS AD REGULATIONS

2.1 The laws ef the Republic of indonesiz she? e@pply to
this Contract;

2.2 No te=m or provisions of this Contract, including the
“agreement of the Parties to submit to arbitration
hereunder, shall prevent or limit the Government of

the Republic of Indonesia from exercising its inalien-
able richts.

SUSPENSION OF OBLIGATIONS
3.2 Any teilure or delay on the part of either Party in
the perfo=mance of their obligations oz duties here-
under shail be excused to the extent a+:

ributable to
Porce Majeure,

3.2 If operations Geleyeé, curtailed or prevented by
svch causes, then the tine for carrying out the
obligations thereby effected, the term of this Contract
and all rights and obligations hereunder shal) be

extended for @ period equal to the period thes involved.

3.3 The Party whose ability to perform its oblications is
$0 affected shall notify the other Party thereof in
writing, stating the cause and both Perties shell do
211 reesonably within their Power to remove such cause.

we 5

F001119

ae

4. PROCESSING OF PRODUCTS

42

4.2

(COWTRACTOR) shall be willing to consi¢er to come to
enother Contract ez Leen Agreement for the processing
of products cerivec from the Petzoleum Operations
hereunder, on sutually agreeable terns.

Within the framework of the preceding principle,

(CONTRACTOR) would egree on the conditions stated

below to have refined in Indonesia 28.57 percent of

the share of Crude Oil to which it is entitled pursuant

© Subsection 1.3. of Section VI hereot and, should

mo zefining capacity be evailable therefor, to set up

# corresponding refining capacity for thet perpose.

the tonditions above zefezzed to are that: ‘

(e) PERTAMINA has fizst zequested (CONTRACTOR)
thereto;

(>) (CONTRACTOR's) shere of Crude Cil pursuant to
Subsection 1.3. of Section VI hereof be not less
than One Hundred and 7

Sty Thousand (150,000)
Barrels per day; and

(c) if refining capacity has to be erected, that the
setting up and use of such refining capacity be
economical in the judgement of the Parties.

Is is further agreed that (CONTRACTOR) may in lieu ra i

- 44 -

of setting up such refining cepacity, but subjec: to
the same condizions, make en equivalent investment
in another project relete? to petroleum or petro-
chemical indus=zies.

4.4 Petroleum to be delivered to such facilities vould
be sold by (CONTRACTOR) at the net reslized prices
£.0.b. Indonesie received by (CONTRACTOR) esteblished
pursuant to Section VII hereof or at encther sutually
agreed price.

TExT
This Contract is éz=ewn up in the English and Indonesian
languages. if any questions regaréing the interp=

ation

o2 the two texts arises, then the English tex: shal! prevail.

S=cTion xvi
PARTICIPATION —

PERTAMINA shall have the zight to demand from (CONTRACTOR)
that 2 ten percent (108) undivided interest in the total
rights end eblications under this Contract be offered to
either a limited liebility company to be designate? by
PERTAMINA, the shareholders of which shall be Indonesian
Nationals, or to an Indonesian entity to be designated

- 45 -

by PERTAMIKA (both hereina?

= celled “The Indonesian

Participant").

The right referred to in Subsection 1 of this Section xvI
shall lapse unless exe=ciset Sy PERTAMINA not later than
three (3) months

‘sex (CONTRACTOR's) notification by
registered letter to PERTAMINA of its fizst discovery of
Petroleu: in the Contract Arez, which in the judgment of
(CONTRACTOR) after consultation with PERTAMINA can be
produceé commercially. PERTAMINA shall make its demand
known to (CONTRACTOR) by registered letter.

(CONTRACTOR) shall meke its offer by registered letter to
the Indonesian Participant within one (1) month after
receipt of PERTAMINA's recisteret letter referred to in’
Subsection 2 of this Section XVI. (CONTAACTOR's) letter
shell be eccompenied by & copy ef this Contrect ané a

Gratz Gpereting Agreement embodying the manner in which
(CONTRACTSR) and the Indonesian Participant shell cooperate.
The main principles of the ¢raft Operating Agreement ere
containes in Exhibit "D" to this Contract.

The offer by (CONTRACTOR) to the Indonesian Participant :

shall be effective for a period of six (6) months. If

the Indonesian Participant has not accepted this offer

by registered letter to (CONTRACTOR) within the said R-

period, (CONTRACTOR) shall be ele:

a from the obligation
Feferreé to in this Section xv.

in the event of ecceptence by the Indonesian Participant
of (CONTRACTOR's) offer, the Indonesian Perticipent shel)
be deemed to have acquired the undivided interest on the
Gate of (CONTRACTOR's) notification to PERTAMINA referred
to in Subsection 2 in this Section XVI, and the Indonesien
Participent shall be liable Zor the proportional share of
costs incurreé thereafter.

6.1 Por the acquisition of 2 ten percent (10%) undivided
interest in the total of the rights ané obligations
arising out of this Contrsct, the Indonesian Partici-
pant shell reimburse (CONTRACTOR) en emount equal to
ten percent {10%) of the sum of Operating Costs which
(CONTRACTOR) hes incurred fo: end on behalf of its

activiti wh the Contract Area up to the dete of

(CORTRACTOR's) notification to PERTAMINA mentioned
in Subsection 2 of this Section XVI, ten percent
(108) of the compensation paid to PERTAMINA for
information zeferred to in Subsection 1.1. of Sec-
tion VIII of this Contract, and ten percent (10%)
Of the amounts referred to in Subsection 1.2 and

2.2 Of Section VIIz of this Contract.

-@-

6.2 At the option of the Indonesien Participent, the
saié amount shell be reimbursed:
(3) either

by @ transfer of the seié amounts by
the Indonesian Participent within three (3)
months efter the date of its acceptance of
(CONTRACTOR's) offer referred to in Subsec-
tion 3 of this Section XVI, to (CONTRACTOR's)
account with the benking institution to be
Gesignated by it, in the currency in which
the relevant costs have been financed; or

(4) by wey of @ “peymext cut of production” of
fifty pezcent (50%) of the Indonesian Partici-

, Pant's production entitlements under this

Contrect valued in the manner as described in
Section VII of this Contract, equal in totel
to one hundred fifty percent (1508) of the
saic amount and commencing es from the beginning

of commercial production.

6.3 At the time of its acceptance of (CONTRACTOR's)
- offer, the Indonesian Participant shall state whether
it wishes to reimburse in cash or out of production
in the manner indicated in Subsection 2 under (i)
ané (id) of this Section xvz.

FO001124

1.2.

-4-

SECTION XxVII

EFFECTIVENESS

This Contrect shel) cone into effect on the Sffective

Date.

This Contract shali not be ennulled, emende¢ oz modified
in any respect, except by the mutual consent in writing
of the Perties thereto.

IN WITNESS WHERDOT, the Parties hereto have executed this
Contract, in triplicate end in the English language, as

of the Gay and year fizst above written.

PERUSAHAAN PERTAMBANGAN MINXAK DAN GAS BUMI NEGARA .
<> |

By

(CONTRACTOR) :

KERR-MCGEE OF INDONESIA, INC. (Operator)

~ (hse.

Blayr

Wika SRDONESIA LTD.

o on —e
by. Oy ae Cri 7
7
SAMEDAM OIL OF INDONESIA, INC.
i :*
WAIMOCO INTERNATIONAL, INC. : ~ '

by 2S

APPROVED BY THE MINISTER OF MINES AND ENERGY

tos EF ay of FEBRUARY 1587
om behalf of the
GOVERNMENT OF THE REPUBLIC OF INDONESIA

. ae

-- ot ms
S exersrr oa See =

“Qin Exhibit "AT 40 attached to end made an integral yert or the Contract
detvean PERUSATAAM PERTAMEZROAN MINYAE DAN GAS BUMI.NEGARA end KEAR-necee
” pF INDONESIA. LTD. , (QUIRTANA INDORESIA LTD., SAMEDAN OIL OF INDONESIA, INC. , WAINOED..1M-
TERNATIONAL, INC. dated the "day of FES, 1981 ss the casbore and otfsbore
Y. Beweas, Java Sea and the Contract drea herein “Aesersbed us shove oe
Bxhibit "B of this Contract.

‘BESCRIPTION oF 07 coimncr ah

4%

* Using the Geographic Coordinate, oye >
‘05° 36+ 25" South Latitude, 111° 49° 11" Eest Longizude, proceed east-
ward in e direct line to point B located at 05° 36' 25" South Latitude, ’,
113° 05" 46" Bast Longitude, thence proceed southward ii a direct line
“to point C Dockted at 05° 00! "50" South latitude, 113° 05' 46" East

: “Longitude, thence proceed southward in a direct line to point D located ©
24°06° 19° ST" South Latitude, 113° 05' 46" East Longitude, thence pro- |
ceed Westvard in a direct line to point B located at 06° 19' 57" Souin

. Latitude, 112° 25" 05" Eaot Longitude, thence proceed southward in a
‘@arect line to point P located at ‘the intersection of the mean high tite

| shore line of northern Java and“112°-25' 05* Bast Longitude, thence pro-
_ ceed westerly following she mean high tide shore line to point G located

"gt the intersection of the mean high tide shore line cf nortbern Java
and 111° 49¢ 14" Bast Longitude, thence Proceed northuart is a direct
line to pee a, point of beginning.

‘ - ; \
‘The artu described above shuld consist of f approximately 15.150 j;sgucre
“kAloneters. . :

WHS

%

F001127

"B00 LOO 11 Fivds
j2 NWAMV!.
JOOHS4IO TNO

(art rai'st)

wy bs OFISH
NV3ZAV 4G.

fictashied und sedi ‘Sn tntngral park of the Conireat Sennen
PCRUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUHI NEGARA and -
KERR-HcGEE OF INDONESIA, (NC. (OPERATOR), QUINTANA toons 1A
-LTD., SAMEDAN OIL OF INDONESIA, tre. watnoco INTERNATIONAL, INC.”
(conraactoR), dated ‘the J2™" day of FEB. i980.
ACCOUT Ins PROCEDURE
Areicle ’

General Provisions + . !

1. Definitions
‘The accounting procedure herein provided for is to be
followed ang observed in the performance of either
Party's obligations under the Contract to which this
Eshibit Is attached. The definitions and terms appear- * &
Ing in this Exhibit "C" shall have the same meaning as

” those defined In salé Contract.

2. Accounts and $:

PERTAHINA'S and (CONTRACTOR'S), 23 the case may be,

accounting records and books will be kept in accordance }

F001129

with

relly accepted and secognized accounting
Systems, consistent with modern petroleum industry
practices and procedures. Books and reports will be
maintained ané prepared in accordance with methods
established by PERTAMIXA. The chart of accounts and
felateé account definitions will be prescribed by
PERTAMINA. Reports will be organized for the use

Of PERTAMINA in carrying out its management responsi-
bilities under this contract.

article IT
Operating Costs

Definition

Por any Year in which commercial production occurs,
Operating costs consist of a) current Year non-capital
costs, >) curreat Year's epreciation for capital costs
and c) current Yee= allowed recovery of prior year's
unrecovered Operating Costs.

Non-capital Costs
Non-capital costs means those Operating Costs incurred
that relate to current Year's operations. In addition

to costs relating only to current operations, the costs
Of surveys and the intangible costs of drilling explora-
tory and development wells, es described in peragraph (c}.,
(2) ané (e) below, will be cla:

=2-
F001130

a

fl a

ed as non-capital costs.

ps cr
\

Won-capital cos:

include, but are not limited to
the following:

(a) Labor, maz

fels and services used in ¢ay to day
oi] well operations, oil field production facili-
ties cperetions, secondary recovery operations,
storage hanéling transportation and delivery
operations, gas well operations, gas field produc-
tion facilities operations, ges transportation,

and delivery operations, gas processing auxiliaries
and utilities, and other operation activities,
dncluding repairs and maintenance.

&

sce, services and general aGminiscretion-Generel
services including technical and related services, |
material services, transportation, sental of
specialized and heavy engineering equipment, site
Santas. dnd’otiee ventale of earvices ead property,
personnel expenses, public relations, and other
expenses abroad. .

(¢) .“Production Grilling - Labor, materials and services
vsed in drilling wells with the object of penetrat-

ing @ proven

ervoir, including the érilling of
delineation wells as well as redrilling, deepening
or recompleting wells, and access roads leading

Gizrectly to wells.

=3-

“

v

(8) Exploratory Drilling - Labor, materials and cer-
vices used in the drilling of wells with the
object cf finding unproven reservoirs of ofl ant
gas, and access roads leading cirectly to welis.

(e) Surveys - =, materials and services used in

aerial, geolosicel, topogrephical, geophysical
and seismic surveys, and core hole drilling.

(£) other exploration expenditures - Auxiliary or
temporary facilities having lives of one year o=
less used in exploration and purchased geclogice!
ené geophysical information.

Capital costs

Capital Costs means expenditures made for items which
normally have a useful life beyond the Year incurred.

A reasoneble annual allowance for éepreciation of capital
costs, computed as described in article IIl Section 1,
will be allowed as a recoverable operating cost for the
current Year. Capital Costs include classification
described herein but are not limited to the following

specifications:
fm) Construction utilities and auxiliaries ~ Work shops,
power and water facilities, warehouses, and fielé ae

roads excent the access roads mentioned in Parserapns |
'

4

F001132

{b)

{e)

(a)

C

2(e) ané 2(4) above. Cos: of oil jetties ané
anchorages, treating plants and equipment, second-

ary rerpvery systems, gas plants and steam systems.

Construction housing and welfare ~- Housing, recre-
ationel facilities and other tangible property
incidental to construction.

Production Facilities - Offshore platforms (inclué-
ing the costs of labor, fuel, hauling ené supplies
for both the offsite fabrication and onsite instell-
ation of platforms, and other construction costs in
erecting platforms ané installing subzarine pipe~
lines), wellhead equipment, sudsurface lifting equip-
men=, production tubing, sucker rods, surface pumps,
flow lines, gathering equipment, delivery lines end
acilitie:

Movables - Surface and subsurface drilling and pro-
éuction tools, equipment and instruments, barges,
floating craft, automotive equipment, aircraft,
construction equipment, furniture an¢ office equip~

ment and miscellaneous equipment.

Article III
Aerounting Metho¢s To Be Used To Calculate

Recovery of Operating Costs

-5- Pr

F001133

Deprecii

Depre:

tion will be calculated beginning the Year in
which the assez is placed into service with a full
Year's depreciation allowed the initial Year, The
method esed to calculate each Year's allowable recovery
of capital costs is the double declining balance depze-
ciation method.

A switchover to the straight line method is allowed
whenever it becomes advantageous to the Contractor. The
lives to be used for Crude Oi1 is cne-half (508) of the
lives described as follows:

Constsuction utilities and auxiliaries _ if Years
Construction housing and welfare 20 Years |
Production facilities a i4 Years
Moveables: —

Automobiles : 3 Years

Trucks-light {less than 13,000 pounds) and

tractor units 4 Years

Trucks-heavy (more than 13,000 pounds) and

trailers 6 Years
Buses 9 Years
Airerats 6 Years
Railroad cars and locomotives 15 Years

Vessels, barges, tugs and similar water

transportation equipment 18 Years

=e
F001134

Drilling and production tools, equipment

end instruments 14 Years
Construction equipment 6 Years
Furniture end office equipment 10 Years

The undepreciated balance of assets taken out of sez~
vices will not be charged to Operating Costs but will
continue depreciating based upon the lives described
above, except where such assets have been subjected to
unanticipated destruction, for example, by fire or

acciéen:.

Overhead Allocation

General and administrative costs, other than direct
charges, allocable to this operation should be determined
by @ detailed study, and the methoc determined by such :
study shell be applied each year consistently. The
methoé selected must be approved by PERTAMINA, and such
approval can be reviewed periodically by PERTAMINA and
the (CONTRACTOR) - :

ps iteres= Recovery
Interest on loans obtained by a Party from Affiliates

Or parent companies or from third party non-affiliates
at rates not exceeding prevailing commercial rates for
capitel investments in petroleum operations may be ro

recoverable as Operating Costs. Details of any financing

--
001135

plan end amounts must be included in each year's
budge= of Operating Costs for the prior approval
of PERTAMINA.

All other financing must also be approved by PERTAMINA.

Ges Costs P
Operating Costs directly associated with the production
of Naturel Gas will be directly chargeable against
Naterel Ges revenues in determining entitlements under
Section VI subsection 2.2. Operating Costs incurred

for production of both Netural Ges and Crude O11 will

be alloceted to Natural Gas and Crude Oil besed on the
relative value of the products produced for the current

Year.

Common Support costs will be allocated on en equitable
basis agreed to by both parties.

If after commencement of production the Natural Gas 7
Fevenues do not permit full recovery of Natural Gas costs,
@s outlined above, then the excess costs shall be recovered
from Crude Oil revenues.

Eikewise, if excess Crude Oil costs (Crude Cil costs less
Crude Oil revenves) exists, this excess can be recovered

from Natural Ges revenu

F001136

‘ C

If production of either Natural Ges or Crude Oil hes
commenced while the other has not, the eliocable
Production costs and common support costs vill be
allocated in an ecuitable manner. Propane and butane
fractions extracted from Nature] Gas but net spiked
in Crude Oil shall be deemed as Natural Gas for the
purpose of accounting.

In econ
The costs of non-capital items purchased for inventory

will be recoverable at such time the items have landed
in Indonesia.

Insurance and Clains

Operating Costs shall include premiums paid for insur-,
ence normally recuired to be carried for the Petroleum
Operetions r

ating to CONTRACTOR's obligetions conducted

under the Contract, together with all expenditures incur-
red end peid in settlement of any ané all losses, clains,
Gamages, judements, and other expenses, including fees
relating to CONTRACTOR's obligation under the Contract.

-9-

001137

> y THIS EQUBIT MO" 1S ATTACHED TO AND MADE AN * :
INTEGRAL PART OF THE CONTRACT BETWEEN PEAUSAKAAN 4
PERTAMBANGAN INYAK DAN GAS BUNT REGARA AND
AERR-MCGEE OF INDONESIA, INC. (OPERATOR) .
QUINTAKA INDONESIA LTD... SAMEDAN OIL OF INDONES|A, INC.
WAINOCG INTERNATIONAL, INC, (CONTRACTOR), DATED

> THE A DAY OF FEB, , 1986.

Hesdrandum on Participation :

The Operating Contract between CONTRACTOR and the Indones tan

> earticipan: referred to in subsection 3 of Section XVI shall
-_ eabody, inter alla, the following main principles:
- 1, CONTRACTOR-shall be the sole Operator of the
“venture under properly defined rights and —
cbligations, at
2. Aethorized representatives of Soth parties shall
meet periodically for the purpose of conducting
the venture's operations. All decisions shal! be
taken by majority vote based upon the parties!
undivided omership Interest under the egrsement,
except in case of terminating the main agreement
waich decision chali require the unanimous consent
of both parties. However, If either of the parties
> wishes to withdraw from the venture it shall transfer
+ withovt cost Its undivided interest to other party. *
3. Both parties shall have the obligation to provide -
> Of Cause to be proviced their respective provorsiens

of such finance and in such currencies as may de ‘i

from time to time by the Operator for ft

the operations envisaged unde= the main agree-
ment. The effects of a party's feilure to meet
cells for funds within the prescribe¢ time limits
shall be provided.

The Operator shall prepare the annval work pro-
grammes and budgets which shall be submitted to

the authorized representative of both parties for
decision prior to their submission to PERTAMINA

in accordance with the provisions of the main
agreement.

In respect of any exploratory drilling operation

a “non-consent" provision shall be made which assures
the Indonesian Participant that it does not heve :
to participete in such operation, if it were to
d@isecree to the inclusien of such operetion in the
work programme end budget and which in case of
success ‘adequately compensates CONTRACTOR for the
cost and risk isoucres by the latter.

Subject to adequate lifting. solerances each party
shall offtake at CONTRACTOR's point of export its
production entitlement and its proportionate share
‘of any portion of the Crude Oi) which PERTAMINA
elects not to take in kind, both as provided under
the main agreement. However, if the indonesian

Participant is not in a position to mazket such ee

F001139

quantity wholly or partly it shall in respect cf
the cuantity which it cannot market itsel‘ have the
tion under an adequate notification procedire:
eithes to sequire CONTRACTOR (or its Associates
if CONTRACTOR so desires) to purchase thet quantity,
or to list the quantity at a later date under an
aGecuate procedure.
In respect of any quantity to be purchased from the
Inéonesian Participant by CONTRACTOR (or its
Associates), the price in respect of each quelity
of Crude Oi) shall be:
(i) for Crude Oi] to be delivered for local con-

somption under the terms of the main ag=eement,
twenty (20) United States Dollar cents per
Sazzel or as otherwise provided for in the “
cain agreement,

(is) Zor 212 other Crude Oil the weighted average
net realized price received by CONTRACTOR for
comparable types and quantities sold by it
@uring the Gregorian Calendar Year involved

* minus five parent’ (58).

te netural gas (associated gas and non-essociated

gas) is encountered in commercial quantities, special

provisions shall be drawn up having due regard inter

al:e, to the long term character of natural gas supply et r

contracts. =

“3

001140

Cr

. LIMITED; and :

AMENDMENT
OF PRODUCTION SHARING CONTRACT
BAWEAN CONTRACT AREA

This Amendment, made and entered into on this 25th. day of October 1993,
by and between PERUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUMI
NEGARA, a State Enterprise, established on the basis of Law No. 8/1971, hereinafter
called "PERTAMINA", party of the first part; ENTERPRISE OIL (BAWEAN) LTD.,
a corporation organized and existing under the laws of Bermuda; KUFPEC (JAVA)
LTD., a corporation organized and existing under the laws of the Cayman Islands; and
SAMEDAN OIL OF INDONESIA INC,, a corporation organized and existing under the
laws of Delaware hereinafter collectively called "CONTRACTOR", party of the second
part; PERTAMINA and CONTRACTOR being hereinafter sometimes referred 10
individually as the "Party" or jointly as the."Parties".

WITNESSETH:

Whereas, on 12 February 1981, a Production Sharing Contract was entered into for the
Bawean Contract Area, comprising lands under. the jurisdiction of the Republic of
Indonesia, between PERTAMINA, KERR-MCGEE OF INDONESIA, INC. (‘Kerr-
McGee"), QUINTANA INDONESIA LTD. ("Quintana"), SAMEDAN OIL OF
INDONESIA INC. and WAINOCO INTERNATIONAL INC. ("Wainoco") which
Production Sharing Contract, as subsequently amended is hereinafter referred to as the
“Contract”; and

Whereas, by assignments effective 25th February 1983 and 3rd November 1984 TESORO
JAVA PETROLEUM COMPANY ("Tesoro") acquired all right title and interest in the
Contract formerly held by Quintana Indonesia Lid; and

Whereas, by assignments dated ist October 1983 and 31st December 1985 TEXAS
EASTERN (BAWEAN) INC. acquired all right title and interest in the Contract
formerly held by Wainoco and Kerr-McGce respectively; and,

Whereas, by assignment effective 13th June 1988 KUFPEC (JAVA) LTD. (‘Kufpec")
acquired all of the right title and interest in the Contract formerly held by Tesoro; and

Whereas, by assignment effective 10th March 1988 Texas Eastern (Bawean) Inc. assigned
all of the right title and interest in the Contract to TEXAS EASTERN BAWEAN

Whereas, pursuant to a Stock Purchase Agreement dated 1 March 1989 between TEXAS
EASTERN CORPORATION and ENTERPRISE OIL ple all of the issued and
outstanding stock of Texas Eastern Bawean Limited was acquired by ENTERPRISE OIL
ple and the name Texas Eastern Bawean Limited was changed to Enterprise Oil
(Bawean) Limited; and .

Whereas PERTAMINA has given its consent to each of the aforesaid transfers of
interest, the participating interests of the Parties to the Contract are now respectively
Enterprise Oil (Bawean) Limited 60%, Kufpec (Java) Limited 25%, and Samedan Oil
of Indonesia Inc. 159%; and Z

Whereas, on August 31, 1988 and February 23, 1989, the Minister of Mines and Energy
of the Republic of Indonesia announced incentives for production sharing-contracts to
Promote the exploration, development and production of oil and gas in “Conventional
Areas" of the Republic of Indonesia; and

Whereas, PERTAMINA and CONTRACTOR wish to amend the Contract to
incorporate the new incentives for “Conventional Areas".

Now, therefore, in consideration of the premises and the mutual covenants contained
_ herein, PERTAMINA and CONTRACTOR hereby agree as follows:

1, In the text of this Amendment, words and terms defined in the Contract and in
Article 1 of Law No. 44Prp/1960 shall, unless otherwise specified herein, have
meaning in accordance with such definitions.

2 Subsections 1.2(p) and (q) of Section V of the Contract are hereby deleted in
their entirety and replaced with the following:

"(p) after commercial production commences, fulfil its obligation towards the
supply of the domestic market in Indonesia. CONTRACTOR agrees to sell
and deliver to PERTAMINA a portion of the share of the Crude Oil to
which it is entitled pursuant to subsection 1.3 and 3.1 of Section VI
calculated for each Year as follows :

(i) multiply the total quantity of Crude Oil produced from the Contract
‘Area by a fraction the numerator of which’ is the total quantity of
Crude Oil to be supplied and the denominator is the entire
Indonesian production of Crude Oil of all petroleum companies;

(ii) compute twenty-five percent (25%) of the total quantity of Crude
Oil produced from the Contract Area; .

(iii) multiply the lower quantity computed, either under (i) or (ii) by th

t

re —

(q)

resultant percentage of CONTRACTOR's entitlement provided as
applicable under subsection 1.3 of section VI hereof, from the
Crude Oil remaining after deducting Operating Costs,

The quantity of Crude Oil computed under (iii) shall be the maximum
quantity to be supplied by CONTRACTOR in any Year pursuant to this
paragraph (p) and deficiencies, if any, shall not be carried forward to any
subsequent Year; provided that if for any Year the recoverable Operating
Cost exceeds the difference of total sales proceeds from Crude Oil
produced and saved hereunder minus the First Tranche Petroleum and
Investment Gredit as provided under Section VI hereof, CONTRACTOR
shall be relieved from this supply obligation for such Year.

the price at which such Crude Oil shall be delivered and’ sold under

+ paragraph (p) of this subsection shall be ten percent (109) of the price as
determined under subsection 1.2 of Section VI hereof.
* CONTRACTOR shall not be obligated to transport such Crude Oil

beyond the point of export but upon request CONTRACTOR shall assist
in arranging transportation and such assistance shall be without cost or risk
to CONTRACTOR.

Notwithstanding the, foregoing, for a period of five (S) consecutive years
(meaning 60 months) starting the month of the first delivery of Crude Oil

«produced and saved from each new field in the Contract Area, the fee per

barrel for the quantity of Crude Oil supplied to the domestic market from
each such new field shall be equal to the price determined in accordance
with Section VI hereof for Crude Oil from such field taken for the
recovery of Operating Costs. This incentive also applies to production out
of incremental reserves from secondary and tertiary recovery EOR projects
which commence production after February 23, 1989. The proceeds in
excess of the aforesaid ten percent (10%) shall preferably be used to assist
financing of continued exploration efforts by CONTRACTOR in the
Contract Area or in other areas of the Republic of Indonesia if such
opportunity exists. In case no such. opportunity can be demonstraicd to
exist in accordance with good oil field practice, CONTRACTOR shall be
free to use such proceeds at its own discretion;~

Subsection 1.2(s) of Section V of the Contract is hereby revised to read us

follows:

“severally pay to the Government of the Republic of Indonesia the income
tax including the final tax on profits after tax deduction imposed on it
pursuant to the Indonesian Income Tax Law and its implementin;

it,

3 -

Ly

Regulations. CONTRACTOR shall comply with the requirements of the
Tax Law in particular with respect to filing of returns, assessment of tax
and keeping and showing of books and records.”

4, Subsection 1.3 of Section VI of the Contract is hereby deleted in its entirety and
replaced with the following:

“13 Of the Crude Oil remaining after deducting Operating Costs :

@

(ii)

If the first Crude Oil production of this Contract Area is from a
Marginal Field as described herein below, for such production the
Parties shall be entitled to take and receive each Year, respectively
fifty four point five four five five percent (54.5455 %) for
PERTAMINA and forty five point four five four five percent
(45.4545 %) for CONTRACTOR over the life of such field.

A “Marginal Field” is the first field of the Contract Area proposed
by CONTRACTOR for development’ and approved by
PERTAMINA, capable of Crude Oil production not exceeding ten
thousand (10,000) barrels daily average projected for the initial two
(2) production years {twenty four (24) production months).
Marginal Field production represents a separate segment from the
others.

For Crude Oil production as a result of Tertiary ‘recovery EOR
projects, the Parties shall be entitled to take and receive each Year,
respectively fifty four point five four five five percent (54.5455 %)
for PERTAMINA and forty five point four five four five percent
(45.4545 %) for CONTRACTOR.

Tertiary recovery EOR production represents a separate segment
from the others.

For Crude Oil production from pre-Tertiary reservoir rocks, the
Parties shall be entitled to take and receive each Year as follows:

(a) PERTAMINA fifty four point five four five five percent
(54.5455 9%) and CONTRACTOR forty five point four five
four five percent (45.4545 9%) for the'segment of zero (0) to
fifty thousand (50,000) barrels daily average of all of such
pre-Tertiary production of the-Contract Area for the
Calendar Year; *

(b) PERTAMINA sixty five point nine zero nine one percent

(65.9091 %) and CONTRACTOR thirty four point zero nine
zero nine percent (34.0909 9%) for the segment of fit

4 -|

kX,

thousand and one (50,001) barrels to one hundred and fifty
thousand (150,000) barrels daily average of all of such pre-
Tertiary production of the Contract Area for the Calendar
Year;

(c) PERTAMINA seventy seven point two seven two seven
percent (77.2727 %) and CONTRACTOR twenty two point
Seven.two seven three percent (22.7273 9%) for the segment
of one hundred and fifty thousand and one (150,001) barrels
‘Uaily average of all of such pre-Tertiary production of the
Contract Area for the Calendar Year and more;

Pre-Tertiary reservoir rocks mean petroleum reservoir rocks
deposited or formed in pre-Tertiary times.

“Ww For Cnide Oil production of the Contract Area from fields which
are in water depths of more than six hundred (600) feet, the Parties
shall be entitled to take and receive each Year as follows :

(a) PERTAMINA fifty four point five four five five percent
(34.5455 %) and CONTRACTOR forty five point four five
four five percent (45.4545 9) for the segment of zero (0) to
fifty thousand (50,000) barrels daily average of Crude Oil
production from all platforms and subsea completions on the
seabed deeper than six hundred (600) feet (i.e. “Deepsea
Production") of the Contract Area for the Calendar Year;

(b) PERTAMINA sixty five point nine zero nine one percent
(65.9091 %) and CONTRACTOR thirty four point zero nine
zero nine pércent (34,0909 %) for the segment of fifty
thousand and one (50,001) barrels to one hundred and fifty
thousand (150,000) barrels daily average of Deepsca
Production of the Contract Area for the Calendar Year;

(c) | PERTAMINA seventy seven point two seven two seven

7 percent (77.2727 %) and CONTRACTOR twenty two point
Seven two seven three percent (22.7273 %) for the segment
of one hundred and fifty thousand and one (150,001) barrels
daily average of Deepsea Production of the Contract Area
for the Calendar Year and more.

If a field has only partial Deepsea Production, that portion of
Deepsea Production only will be eligible under this clause (iv),

while its Crude Oil produced from platforms and subsea
completions on the seabed of water depths of six hundred (G00)
feet of less will be part of and shared as provided under clause (v)
of this subsection 1.3; and the apportioning of recoverable

Operating Costs will be done under the same system as provided in -

the last paragraph of this subsection 1.3.

(v) For Crude Oil production of the Contract Area other than those
under clauses (i), (ii), (iii) and (iv) herein above, each Year
PERTAMINA shall be entitled to take and receive sixty five point
nine zero nine one percent (65.9091 %) and CONTRACTOR shall
be entitled to take and receive thirty four point zero nine zero nine
percent (34.0909 9%). rs
Crude Oil production under this clause {v) represents a separate
segment from the others. :

~The deduction of Investment Credit and Operating Costs before the

entitlements are taken by each respective Party as provided under this
subsection 1.3, shall be subject to the following proration method :

for each Calendar Year, the recoverable Investment Credit and Operating
Costs shall be apportioned for deduction from the production of each of
the segment as hereinabove defined, at the same ratios as the production
from each such segment over the total production of such Year.”

In the event that Crude Oil production from a field fies for more than
one of the definitions set out in clauses (i), (ii), (iii), (iv) and (¥) of this
subsection 1.3, Contractor will have the option to elect which of the
clauses shall be applied. Such election when made shall not be changed.

Subsection 1.4 of Section VI of the Contract is hereby deleted in its entirety and
replaced with the following: J

“14 Title to CONTRACTOR’s portion of Crude Oil under subsections 1.3, 1.7

and 3.1 of this Section VI as well as to such portion of Crude Oil exported
and sold to recover Operating Costs and the Investment Credit provided
for in Subsection 1.7 of this Section VI shall pass to CONTRACTOR at
the point of export, or, in the case of oil delivered to PERTAMINA
pursuant to subsection 1.2 paragraph (p) of Section V or otherwise, at the
point of delivery.”

Subsection 1.7 of Section VI of the Contract is hereby deleted in its entirety and
replaced with the following:

(a) CONTRACTOR may recover an investment credit amounting to
seventeen percent (179%) of the capital investment cost directly,

i

6 -

Wy

(b)

©

required for developing Crude Oil production facilities (as provided
under Article H para. 3(c) of Exhibit “C* hereof) of a new field out
of deduction from gross production before recovering Operation
Costs, commencing in the earliest production Year or Years before

tax deduction (to be paid in advance in such production Year when -

taken).

In addition, for such Crude Oil production facilities which are in
water depths of more than six hundred (600) feet, CONTRACTOR
may recover an additional investment credit amounting to one
hundred and ten percent (110%) of the relevant capital investment
cost and in-the same manner as above provided under this
subsection 1.7 of Section VI, and provided further that such capital
investment costs are the costs contemplated under the original
development program approved by PERTAMINA.

Furthermore, for floating production facilities of a field partly
serving Deepsea Production, such additional investment credit is
applicable to that portion of the capital investment for said Noating
production facilities if any, corresponding with that portion of the
capital investment for the production facilities standing/lying on the
seabed deeper than six hundred (600) feet.

This deepsea incentive as herein above given, is also applicable for
Natural Gas field development projects, except that for such case
the investment credit amounts to fifty five percent (559%).

The investment credits referred to in paragraphs (a) and (b) above
(the “Investment Credit") may be applied to new secondary recovery
and tertiary recovery EOR projects but are not applicable to
“interim production schemes” or further investments to enhance
production and reservoir drainage in: excess of what was
contemplated in the original project as approved by PERTAMINA.

7. Section 2.2 of Section VI of the Contract is hereby deleted in its entirety and

replaced with the following: .

"22

Should PERTAMINA and CONTRACTOR consider that the processing
and utilization of Natural Gas is economical and choose to participate in
the processing and utilization tlicreof, in addition to that used in secondary
recovery operations, then the construction and installation of facilities for
such processing and utilization shall be carried out pursuant to an
approved Work Program.

It is hereby agreed that all costs and revenues derived from such,

ih

7 =

&

8.

10.

processing, utilization and sale of Natural Gas shall be treated on a basis
equivalent to that provided for herein concerning Petroleum Operation
and disposition of Crude Oil except of the Natural Gas, or the propane
and butane fractions extracted from Natural Gas but not spiked in Crude
Oil, remaining after deducting Operating Costs associated with the Natural
Gas operations as stipulated in Exhibit C, PERTAMINA shall be entitled
to take and receive thirty one point eight one eight two percent
(31.8182%) and CONTRACTOR shall be entitled to take and receive sixty
eight point one eight onc eight percent (68.1818%).”

The following new Subsection 3.1 is hereby added to Section VI of the Contract:
“FIRST TRANCHE PETROLEUM

3.1 .Notwithstanding anything to the contrary elsewhere contained in this
Contract, the Parties shall be entitled to first take and receive each Year
@ quantity of Petroleum of twenty percent (20%) of the Petroleum
production of each such Year, called the "First Tranche Petroleum" before
any deduction for recovery of Operating Costs and handling of production
as provided under this Section VI. .

Such First Tranche Petroleum for each Calendar Year is further shared for
Crude Oil between PERTAMINA and CONTRACTOR in accordance
with the sharing splits provided under subsection 1.3 of this Section VI, by
apportioning it as applicable, to the respective production segments as
therein defined, at the same ratios as the production from each such
segment over the total production of the Year.

For Natural Gas, such First Tranche Petroleum is shared between
PERTAMINA and CONTRACTOR in accordance with the sharing split
provided under subsection 2.2 of this Section VI." ‘

Paragraph (iii) of Subsection 1.6(b) of Section VII of the Contract is hereby
revised to read as follows: 7

“(iii) the “required quantity" of Crude Oil which CONTRACTOR agrees to sell
and deliver in such Year for domestic consumption in Indonesia pursuant
to paragraph (p) of subsection 1.2 of Section V hereof, out of the share of
Crude Oil to which it is entitled pursuant to Section VI, subsections 1.3
and 3.1;" ; #
Section 3, "Capital Costs”, of Article II of Exhibit “C’, to the Contract, is amended
by deleting the last sentence in Paragraph (a), “Costs of oil jetties and anchorages,
treating plants and equipment, secondary recovery systems, gas plants and steam
systems;", and inserting the same sentence at the end of Paragraph (c). ex

by

11. Except as expressly modified by this Amendment, all terms, conditions and
provisions of the Contract shall remain in full force and effect, and PERTAMINA
and the CONTRACTOR expressly hereby confirm the Contract as amended by
this Amendment.

In Witness Whereof, the parties have executed this Amendment in quadruplicate
originals as of the date first written above. ¥

PERUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUMI NEGARA

By:

ENTERPRISE OIL (BAWEAN) LTD. (OPERATOR)

SAMEDAN OIL OF INDONESIA INC,
By: Tcl / fea é

KUFPEC (JAVA) LIMITED .

APPROVED BY THE MINISTER OF MINES AND ENERGY
this 25th. dayof October -, 1991
on behalf of the GOVERNMENT OF THE REPUBLIC OF INDONESIA

10

cm

No 2 2056/C0000/S1-Si 2 November i991

To 2 Enterprise Oil ttn : J 3B 3 Bullough

Subj.: LIMITATION OF COST RECOVERY

In reference to our letter No 2551/C0000/87-S1 dated 15 September
1967 concerning “Commerciality of Onshore - Offshore Bavwean
Block" addressed to Texas Eastern Bawean Inc. es the Operator and
your letter No J5BB/tk/39591 dated 18 September 1991 regarding
“Bawean Production Sharing Contract - Cost Recovery Issues", we
herewith would like to inform you that the Amendment of PSC
between Enterprise Oil (Bawean) Ltd and Pertemina hes been
approved by the Government and therefore the cost recovery
limitation as referred to in our above: tioned letter is no
_ longer valid.

Although the PSC Amendment has been approved, you are requested
to make efforts to cut/squeeze the operating cost and to improve
the job efficiency end productivity.

Ple be informed accordingly and thank you for your
cooperation. °

PERTAMINA

F ABDA'OE

ak/2056

ALAMAT KAWAT “TEATAMIINA” TERCPON DeISNNObIEN I) e nes: seone7 2e2ens

Nomer

Lampirsn

Perihal”

PERUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUMI NEGARA
PER TAMINA)

KANTOR PUsAT
“ Jalan Bieuon Merdeka Timut A JAKARTA 10010
Roisk Pos 1012 JKT.

2056 /Co000/91-s1 Jasna, 1 Nopember 1991
Yang Terhormat,
ENTERPRISE O1L (BAWEAI) LTO.

Landmark Center, Lantat 21
Jin, Jenderal Sudirman to.

PEMBATASAN COST RECOVERY.

doakartsa
Up. Hr. J.8.8. Bullough
= President & General Manager.

Oengan horsat,

Henunjuk surat kami No. 2551/C0000/07-S1 tangya! 18 September 1957
tentang “Komersinitas Wilayoh Kerje Onshore - Offshore Savean Block”
yang citujuken kepada Texas Eastern Bawean Inc, selaku operator pado
waktu itu serta surat Saudore No. JBB/ak/39591 tangps] 18 Sentemder 1
berihal “Baween Production Sharing Contract - Cost Recovery Issves~,
dengan int’ diberitahukan bahwa amandemen PSC antura Enterprise 01?
(Bawean) Ltd. dengan PERTAMINA telah disetujui oleh Pemerintsh, maka
dengan demikian pembatasan cost recovery sebsgaimana dimaksud dalam
surat kami tersebut di ates tidak berlaku lagi.

Walaupun amandemen PSC telah disetujui, Saudarn harus “berusaha untuk
menekan bdiaya operasi serta tetap -meningkatken efisiensi dan
produktivites kerje.

Demikian untuk diketahui dan tas perhatian serta kerjasamanya divcapkan
terima kesih. *

PERTAMIRNA

ee er ee eee teats) e2 21 95281 Pes

FREE TRANSLATION
No, 3 1141/C0000/94-SO
SUBJECT: CHANGE OF NAME

Refer 0 your letter dated 21 July 1994 regarding the above subject, herewith we would like
to inform that we have approved to change the name from Kufpec (Jeva) Limited to GFB
Resources (Java) Limited for Bawean Block area. '

Due te change of name, GFB Resources (Java) Limited will then act as the operaior.

Appreciate if you could send the necessary document “Letter of Incorporation”.

PERTAMINA
President IDirector

F_ Abda’oc

PERUSANAAN PERTAMBANGAN MINYAK DAN GAS BUM! NEGARA
PERTAMINA) Pre,
KANTOR PUSAT

Jalon Moen Maroons Tims th JAKARTA 10110
Yemen 1093 er

1141 /c0000/94-s0. iar, 1 § AUR SS
Vang Terhormat,
Gantt nama, KUFPEC (JAVA) LIMITED

Jl. Kemang Timur No. 28
P.O. Box 4878 vkTw

aAkarte

Dengan normat,

Menunjuk surat Saudara tanggal 21 Juli 1984 perjhal tersebur
Pada pokok surat, dengan ini kami Deritahukan Danwa kami telan
mencatat pergantian nama Kufpec (Java) Limited menjadi GFB
Resources (Java) Limited untuk Wilayah Kerja Blok Bawean.

Dengan pergantian mama tersebut,GFB Resources (y, ) Limited

selanjutnya akan bertindak selaku operator,

at ctean Saudara mengirimkan Gokumen yang diperiukan
yaitu Letter of Incorporation "arg Resources (Java) Ltd. kami
Ucapkan terime kasih,

k

ee a ns ts
PERUSAKATN SSE Aagamaam tit + mn ome purine ON. Poets

PER TAMINAD

auamar comat TORTAMe muro

Momer + 079 100000/2001-59. Jakara, 29 Januar! 2000

Lampian + Yang Terborrm,

Perna =: Pargancian nama 4: Silayan Kerja {MOO PACIFIC RESOCRCES (uava) LTC.
on. Off, Bawean, Laut Jawa Tiaur. ‘¥isea Doaraaia Lt. (5

Ji. Jend Sudiraan Bry
iakacis

wp. President & General Kanazes

Qengan noreat,

Sermpungen dengas surat Saudaca tangyal 15 Geseaber 2000 perihal tersete:
States dengan int disangeikan babes kasi teleh selakukan pencacares
rgantian name dart GFB Resources (Java) Ltd. penjedi indo Pacific
Resouces (Jeva) tcc. terhicung mulai tanggal 27 Soveaher 2000.

pesegeng interest setelah gergenclan fam ¢

estado Pacific Resources {Java} Ltd. 100%

dan ken) 3es
beralih Kepecs

adanva = peryantian nase Cersevut sska seus
Ssttpescerers (Zara) Lee. sulai tangs! Noveabe.
fade pacific Rascurces (Java) Lté

penition dissapelxen untuk eenjedt mkion.

‘Tsghuiai
= Dirjes Miges
T pag. Sarctndang~cntangan Mises

F001148

lesa ul al FR LOD PACIFIC RESOURCES. TO FORTUE of,

Pass
PEAUSAD 0 YTAMM@ANGAN WINYAK GAN GAS Fo '1l TARA
PERT AMINA
KANTOR PuSAT

Jain Maan Meareane Tom 1A JAKARTA VOIR
Males Poe 01d RT

acs. sesmenversas FLEE ee?) -4SarD aunt aassrMSeasoe!

‘No.

Date :

To +: Indo-Pacific Resources (Jeva) Led.

ann + President & General Manager

Subject The Name Change of Working Area oq Offihore Bawean, East Java.
Dear Sir,

With reference to your letter dazed December 15 2001 about above subject, we give you
information that the sare change of GFB Resources (Java) Lid. in to Indo-Pacific
Resources (Java) Lid. is registered effective on November 27* 2000.

‘The Share Holder after the ame change :
Indo-Pacific Resources (Java) Lid. 100%

In connected that reason, all the right and obligation of GFB Resources (Java) Lid is
transferred to Indo-Pacific Resources (Java) Lid. effective on Noveraber 27° 2000.

‘Thank you for your attention.
PERTAMINA
Sign
Basbabi tai
Presidext Director
Copies :
« Director General of MIGAS

= MIGAS Regulations Division.

F001149

AMENDMENT TO
THE PRODUCTION SHARING CONTRACT

BETWEEN
PERUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUMI NEGARA
AND

This Amendment is made and entered on chis 31st day of March 2003, by and between
PERUSAHAAN PERTAMBANGAN MINYAK DAN GAS BUMI NEGARA (hereinafter called
PERTAMINA) 2 corporation organized anc existing under the Law of the Republic of Indonesia
No, 8/1971 juncto No. 22/2001, and Indo-Pacific Resources (Java) Ltd. —_—_
(hereinafter called CONTRACTOR), a company established anc existing under the laws of

and BADAN PELAKSANA KEGIATAN USAHA HULU MINYAK DAN GAS
BUMI (hereinafter called BPMIGAS), a Stated Owned Body established under the Law of the
Republic of Indonesia No. 22/2001 and Goverrment Regulation of the Republic of Indonesia
No. 42/2002, PERTAMINA, CONTRACTOR ard BPMIGAS together shali hereinafter be
referred to as “Parties”.

WITNESSETH :

WHEREAS, on February 12, 1981 PERTAMINA and CONTRACTOR, or its
predecessor in interest, have entered into a Production Sharing Contract, as may have been
amended, modified, of supplemented, covering the Contract Area known as
‘Bavean Onshore and Offshore ____ Block (hereinafter, referred to as the “ 3

WHEREAS, in accordance with Law of the Republic of Indonesia No, 22/2001 and Government
Regulation of the Republic of Indonesia No, 42/2002 BPMIGAS has been authorized to enter
Into cooperation agreements, in the form of among others Production Sharing Contract, with
another party;

WHEREAS, Article 63 (a) Law No. 22/2001 provides that by the establishment of BPMIGAS, ail
rights and obligations of PERTAMINA under pre-existing Production Sharing Contracts shall be
transferred to BPMIGAS; and for the implementation thereof, the parbes to such Production
Sharing Contracts shail execute 3 contract amencment to transfer the rights and obligations of

Page | of4

PERTAMINA under such Producbon Shanrg Contracts to BPMIGAS without changing the
terms and conditons of such Production Sharing Contracts;

WHEREAS, Arocie 63 (c) Law No. 22/2001 provides that all such Production Sharing Contracts
shail romain in full force unbl the expiration of its term;

NOW, THEREFORE, PERTAMINA, CONTRACTOR, anc BPMIGAS hereby agree to enter mto
this Amendment as follows:

1. The Parties of the PSC are nereby amended as follows :

+ BPMIGAS, a State Owned Gody established by virtue of Law No, 22/2001 and
Government Regulation No. 42/2002, and

© Indo-Pacific Resources (Java) Led. 23

A Com} Gin Barbasos

2. Section XV Article 15.1, Notice, of the PSC is hereby amended as follows :

BADAN PELAKSANA KEGIATAN USAHA HULU MINYAK DAN GAS BUMI
(BPMIGAS)

Gedung Patra Jasa Lt. 21

JI, Jenderal Gatot Subroto Kav. 32 ~ 34

Jakarta 12950

Attn, : Chairman

CONTRACTOR :

Indo-Pacific Resources (Java) tid.

Yorld n 4

AL dend, Sudirmen Kav, 29 =
Jakarta 12920

Sete Fregitgn one ee

Page 2064

w

As of July 16", 2002 (hereinafter “the EFFECTIVE OATE™), PERTAMINA transferred
all of its rights and obligations under tie PSC to BPMIGAS, and BPMIGAS accepted
and assumed all such rights and obligations and became a party to the PSC.

4. CONTRACTOR and BPMIGAS acree that ail terms and conditions of the PSC shall
remain in full force until the end of the penod of the PSC, except as expressly amended
under this Amendment.

S. This Amendment shail come into effect as of the EFFECTIVE DATE.
IN WITNESS WHEREOF, the Parties hereto have executed this Amencment in_5_copies,

in Jakarta as of the day and year first above written.

CONTRACTOR PERUSAHAAN PERTAMBANGAN
MINYAK DAN GAS BUMI NEGARA
(PERTAMINA)

3 é Name :
Title : President Tite : President & CEO

Page 3 of 4

BADAN PELAKSANA KEGIATAN USAHA HULU MINYAK DAN GAS BUMI
(BPMIGAS)

Name : Rachmat Sudibjo
Tie  : Chairman

APPROVED BY THE MINISTER OF ENERGY AND MINERAL RESOURCES
TMI... BAY OF .-cecereeres-n 2003

On behalf of
GOVERNMENT OF THE REPUBLIC OF INDONESIA

Name

Page 4 of4

Pace ved

Dengan aganya
PSCdi

omemeees

Oemikian. kam! sampaikan untuk: steed) makdum.

gon sand maka hak den
kopada CamarResoumes:

Dicektur.Jendral:Minyak-dan:Gas Bumi

Bag. Perunaa

ing-undangan 'MIGAS

Subdit Eksploras! MIGAS

Febe22-08 03:53ne From Bod 531 0387

Tex Richardsee

ore

& Patel

Popes a> Ibid PURIUNE UILSUHD IM. . 04 204 ebo/ rice

IMPLEMENTING BODY
FOR UPSTREAM OIL AND GAS BUSINESS ACTIVITIES
Patra Jasa Bldg, 14°, 16°, 21%, 22 floors
Jl. Jend. Gatot Subroto, Kav. 32-34
Jakarta 12950, Indonesia

P.O, Box 4575 IKP 10045 Tel: $2900245-48 Fax: (62) (21) $2900132
TRANSLATION
Jakarta, 12 January 2005
Number : 38/BP00000/2005-SO
Attachment :
Subject : Take over of Interest and operator in Region Work Bawean
To ; PRIL

Referring to your letter no. bpm/XTI-002/2004 dated 8 December 2004 regarding to the
above subject, herewith informed that the take over of some of interests of IPRJL to
CRCI as according to Chapter of V section 1,2 ( g) PSC dated 12 February 1980 we have
note,

Owner of Interest after taking over become:
~ Camar Resources Canada Inc 10%
~ Indo-Pacific Resources (Java) Lid 30%
Operator after taking over of interest: CRCI

With existence of taking over of the operator hence rights and obligations operation of
regional PSC of Avtivily of Bawean take over to CRCL

Thank you for your attention,

Implementing Dody For Upstreun
Oil & Gas Business Activity

(signed & sealed)
Rachmat Sudibjo

Received Fab-22-05 09:83on Fron-604 631 0987 To Richardson & Pate! Pose 122

